DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 9, 10, 15, 16, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogle (5939660).
Regarding claims 1, 2, 5, 7, 9, 10, 15, 16, 23, Fogle discloses a mixture of pyrotechnic materials in an ignition droplet that includes (KDNBF) (meets energetic 
Regarding claim 2, the epoxy resin discloses by Fogle meets the claimed limitation of comprising a fuel and oxidizer since it is the same material used by Applicant and would thus have the same properties.
Regarding claim 23, the hydroxy component meets the limitation for added materials as listed.
Claims 1-4, 8-10, 15, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogle (6305286).
Regarding claims 1-4, 8-10, 15, 23, Fogle discloses a mixture of pyrotechnic materials in an ignition droplet such as HMX (meets energetic material), a free radical curable resin binder such as methacrylate (meets polymerisable component) and a photoinitiator (col. 4, lines 15-60) and is cured by UV light to a solid.  Also disclosed are compounds such as perbenzoate and substituted acetophenone (meets plasticizer limitation)
Regarding claim 2, the methacrylate resin discloses by Fogle meets the claimed limitation of comprising a fuel and oxidizer since it is the same material used by Applicant and would thus have the same properties.
Regarding claim 23, the perbenzoate or acetophenone component (col. 4, lines 40-50) meets the limitation for added materials as listed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle (5939660) applied above.
Regarding claims 17-19, Fogle discloses a mixture of pyrotechnic material (KDNBF) (meets energetic material) at 80 % and a resin binder at 20 % that includes a mixture of epoxy resin (meets polymerisable component), hydroxyl compound, and mixed sulfonium compounds (meets photointiator) that is cured by UV radiation and solidifies (col. 5, lines 1-20).  The exact amounts are not disclosed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the .
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle (5939660) or (6305286) applied above and further in view of Sandstrom (8206522).
Regarding claims 11-14, Sandstrom discloses that it is known to use KDNBF or HMX of size .1-100 micron in an ignition device (col. 6, lines 5-33).
		It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the particle size as disclosed by Sandstrom with either composition of Fogle since Sandstrom discloses that it is known to use the claimed particle size of HMX or KDNBP with an ignition mixture and since both patents to Fogle use either HMX or KDNBF in an ignition mixture.  The claim limitation that the particle size is measure by laser diffraction is considered to be a process limitation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle (5939660) or (6305286) applied above and further in view of Stewart (5509355).
		Regarding claims 20-22, Stewart discloses the addition of pigment to an initiating (igniting) mixture that includes energetic materials (col. 7, lines 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the pigment as disclosed by Stewart with either composition of Fogle since Stewart discloses that it is known to use the claimed .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 requires that the polymerisable components comprise a fuel and oxidizer.  This is indefinite since there is no disclosure of the polymerisable components comprising a fuel and oxidizer and it is unclear how such a polymer could include them.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the plasticizer limitation.  This is not persuasive since Fogle (5939660) discloses hydroxy oligomer compounds which meets the plasticizer limitation.  Further Fogle (6305286) discloses the use of perbenzoate compounds and substituted acetophenone which also meet the plasticizer limitation.
Applicant’s arguments regarding the 112 rejection in claim 2 are not persuasive.  The fuel and oxidizer disclosed in the specification are not polymerizable and thus cannot be claimed as such.  The specific sections of the international application do not refer to the fuel and oxidizer as polymers and thus they are not polymerizable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/AILEEN B FELTON/Primary Examiner, Art Unit 1734